Citation Nr: 0619743	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  03-15 276A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for infertility, to 
include as secondary to service connected monocytotic b-cell 
lymphoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from April 1992 to 
June 2001.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from October 2001 and November 2002 
rating decisions by the St. Louis, Missouri, Regional Office 
(RO) of the Department of Veterans Affairs (VA).

The issues of entitlement to service connection for migraine 
headaches and infertility are addressed in the remand portion 
of the decision below and are remanded to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  External asymptomatic hemorrhoids were noted on the 
veteran's March 1992 service enlistment examination report.

2.  The competent evidence of record indicates that the 
hemorrhoids did not increase in severity.


CONCLUSION OF LAW

Preexisting hemorrhoids were not aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.306 
(2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) applied to all five elements of a service 
connection claim, which include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, 19 Vet. App. 473.  The Court held that 
such notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  See Dingess/Hartman, 19 
Vet. App. 473.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2005). 

In August 2001 (prior to initial adjudication of the claim), 
the RO sent the veteran a letter that informed him of the 
evidence necessary to establish service connection for 
hemorrhoids.  The letter also informed him of what evidence 
the RO would obtain and what evidence he should submit.  The 
letter also, essentially, requested that he provide any 
medical evidence in his possession that pertained to the 
claim. 

The Board finds that the notice requirements set forth have 
been met, because although the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board concludes herein that 
because the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for 
hemorrhoids, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

Regarding the VA's duty to assist claimants, it is noted that 
in this case, the veteran's service medical records and 
private medical records have been associated with the claims 
file.  The veteran was afforded a VA rectum and anus 
examination.  The veteran was asked to advise VA if there was 
any other information or evidence he considered relevant to 
his claim so that VA could help him by getting that evidence.  
He was also advised what evidence VA had requested, and 
notified in the statement of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  In June 2006, the Board received 
additional private treatment records from the veteran along 
with a waiver of his right to have the RO readjudicate his 
claim with the additional evidence.  See 38 C.F.R. § 
20.1304(c) (2005).  Thus, VA's duty to assist has been 
fulfilled.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service or where there 
is clear and unmistakable evidence that the disability 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. § 1111.  A pre-existing disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progression of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The veteran's March 1992 service entrance examination noted 
external hemorrhoids that were asymptomatic.  A tag was 
noted.  As such, this case turns on whether this disability 
was aggravated by service.  

A July 1997 medical record noted external hemorrhoids.  An 
April 1999 service medical record indicated that the veteran 
had two to three episodes of a mild amount of bright red 
blood on the toilet paper secondary to hemorrhoids, which 
occurred approximately one to two months prior to March 1999, 
and had not reoccurred.  A September 2000 medical record 
noted that the veteran reported bleeding hemorrhoids.  The 
examination revealed external hemorrhoids.  A January 2001 
service medical record noted that the veteran complained of 
painful, bleeding hemorrhoids upon bowel movement and wiping.  
Upon physical examination, there was a hemorrhoid surrounding 
the rectum, approximately 5 millimeters in size, pink and 
bleeding.  

An August 2001 letter from a private physician noted that in 
June 2001, the veteran presented with complaints of 
hemorrhoids, bleeding, and pain with bowel movement.  Upon 
physical examination, the veteran had prolapsing and bleeding 
internal and external hemorrhoid, anteriorly.

In September 2001, a VA rectum and anus examination was 
conducted.  The examiner noted that hemorrhoids were 
diagnosed at service entrance.  The veteran reported slight 
daily anal pain and that he had previously declined band 
ligation.  A physical examination disclosed a large external 
and internal hemorrhoid. 

Private treatment records from October 2005 indicated that 
the veteran was seen for rectal pain and bleeding.  The 
veteran reported problems with hemorrhoids since 1992, and 
problems with intermittent bleeding with stools and rectal 
pain for the prior five years.  Rectal pain and bleeding was 
assessed.  Later in October, the veteran underwent a 
colonoscopy.  The impression was thrombosed internal 
hemorrhoids and spontaneously protruding hemorrhoids.  Later 
that month, the veteran was seen with complaints of pain with 
bowel movements and daily anal bleeding.  Upon examination, 
internal and external hemorrhoids were assessed.  A 
hemorrhoidectomy was completed.  A November 2005 private 
treatment record indicated the veteran was healing well and 
the pain was resolved.  

The Board finds that the medical evidence of record does not 
support a finding that the veteran's preexisting hemorrhoids 
were aggravated by service.  At service entrance, the veteran 
had asymptomatic external hemorrhoids and a tag was noted.  
Various service medical records noted the veteran had 
external, bleeding, and/or painful hemorrhoids.  Post-
service, the VA examiner found one large internal and 
external hemorrhoid.  The evidence of record thus indicates 
that the veteran has internal and external hemorrhoids and 
has had a hemorrhoidectomy.  But flare-ups of a preexisting 
disability do not support a presumption of aggravation 
without medical evidence of an overall increase in the 
severity of the disability.  Hunt v. Derwinski, 1 Vet. App. 
292, 296 (1991).  The medical evidence does not suggest that 
there was an overall increase in the severity of the 
veteran's hemorrhoids.  Accordingly, service connection for 
hemorrhoids is not warranted.


ORDER

Service connection for hemorrhoids is denied.


REMAND

The veteran also seeks service connection for migraine 
headaches and for infertility, as secondary to service 
connected monocytotic b-cell lymphoma.  The Board finds that 
these issues must be remanded for VA examinations in 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005); see also 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005).

VA's duty to assist under the VCAA includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159.  Such development is considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  (1) competent evidence of diagnosed disability 
or symptoms of disability, (2) establishes that the veteran 
experienced an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).

Private medical records during the period of the veteran's 
military service, from November 2000 to May 2001, indicate 
that the veteran reported migraine headaches that were 
increasing in frequency.  A January 2001 private medical 
record assessed atypical migraines.  

At the veteran's May 2001 service discharge examination, the 
veteran noted frequent headaches, at least every one or two 
weeks.  At a September 2001 VA general examination, the 
veteran reported occasional headaches prior to service, 
strong headaches in the prior 10 years, and much stronger 
headaches since December 2000.  In October 2001, migraine 
headaches were diagnosed.  

A November 2001 private medical record noted the impression 
was infertility and that the veteran had significant past 
risk factors such as chemotherapy and radiation due to 
service-connected lymphoma, and possible mumps when young.  

A June 2002 letter from the veteran's private physician 
stated that the infertility findings were most consistent 
with idiopathic infertility, but that the significant history 
of chemotherapy and radiation may have also contributed to 
the findings.

A June 2002 letter from another private physician noted that 
recurrent migraine headaches were diagnosed.  The physician 
stated that the veteran had frequent exacerbations of one 
headache per week, that the veteran was currently taking 
medications for the headaches, and that the condition was 
chronic.  A March 2003 private medical record noted one to 
two migraine headaches per month.

As noted above, VA's duty to assist under the VCAA includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  38 C.F.R. § 3.159.  In this case, the evidence shows 
currently diagnosed migraine headaches, inservice complaints 
of migraine headaches, and an indication that the migraine 
headaches may be related to the veteran's military service.  
See 38 C.F.R. § 3.159(c)(4).  The evidence also shows 
currently diagnosed infertility, service connected 
monocytotic b-cell lymphoma, and an indication that the 
infertility may be related to the lymphoma.  See 38 C.F.R. 
§ 3.159(c)(4).  VA did not provide the veteran a migraine 
headache or infertility examination.  Accordingly, VA has not 
complied with the duty to assist.

Accordingly, the case is remanded for the following action:

1.  The AMC must schedule the veteran for 
VA examinations to determine the etiology 
of the current migraine headache and 
infertility disorders.  The veteran's 
entire claims file must be made available 
and reviewed by an appropriate VA 
examiner.  All indicated tests and studies 
must be accomplished, and all pertinent 
symptomatology and findings must be 
reported in detail.  The examiner must 
provide an opinion whether the migraine 
headache and infertility disorders are 
related to the veteran's military service.  
An opinion must also be provided as to 
whether the veteran's infertility is 
secondary to the veteran's service 
connected monocytotic b-cell lymphoma.  If 
the examiner cannot provide the above 
requested opinions without resort to 
speculation, it must be so stated.  A 
complete rationale for all opinions must 
be provided.  The report prepared must be 
typed.

2.  The AMC must then readjudicate the 
veteran's claims for entitlement to 
service connection for migraine headaches 
and infertility.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative must be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


